DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-12 are related to a system. Claims 13-17 are related to a non-transitory computer readable medium. Claims 18-20 are related to a system.  Accordingly, claims 1-20 are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter 

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

An imaging system, comprising: 
an image acquisition device; 
a device controller comprising an electronic processor programmed to operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device; 
a server computer programmed to retrieve patient information from at least one health information system (HIS); and 
at least one feedback device; 
wherein the device controller, the server computer, or a combination of the device controller and server computer is programmed to implement at least one state machine having a plurality of states defined by values of state variables wherein the states represent respective attainable states of an image acquisition procedure and the image acquisition device, the at least one state machine configured to transition between states during the image acquisition procedure whereby the at least one state machine represents a current state of the image acquisition procedure and the image acquisition device, wherein the values of the state variables of the at least one state machine are determined based at least on content of the machine log for the image acquisition device and patient information retrieved by the server computer from the at least one HIS; and 
provide guidance to an operator for performing the image acquisition procedure based on a current state of the at least one state machine.

The Examiner submits that the claims constitute “certain methods of organizing human activity, specifically managing human interactions because the steps of defining states or statuses of an imaging acquisition procedure and the imaging device based on values of state variables, transitioning between states during the imaging procedure, defining the values of the states based on machine log data and patient information, and then providing guidance to an operator of the imaging device based on the determined current state are “teaching” steps to provide aid for a human operator.

Additionally, claim 13 recites:

 A non-transitory computer-readable medium storing instructions readable and executable by a computer including at least one electronic processor to perform an image acquisition method, the method comprising: 
controlling an image acquisition device to acquire one or more images of a patient; 
updating a machine log of the image acquisition device during the acquiring of the images; 
retrieving information from at least one of a health information system (HIS), a first database storing information about typical imaging workflow patterns from previous image 
implementing a current state of at least one state machine of the computer during acquisition of the images based on the retrieved information and the updated machine log; 
controlling at least one feedback device operatively connected with the image acquisition device and the computer to provide guidance to an operator of the image acquisition device based on the current state of at least one of the state machines; and 
updating at least one of the state machines as the at least one state machine transitions between states based on the received guidance.

The Examiner submits that the claims constitute “certain methods of organizing human activity, specifically managing human interactions for the same reasons as stated above, including implementing a current state based on the state machine during the procedure that is based on the retrieved data and transitioning states of the procedure and imaging device based on receiving the guidance.

Additionally, claim 18 recites:

An imaging system, comprising: 
an image acquisition device; 
a device controller comprising an electronic processor programmed to operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device; 
model a current state of an image acquisition procedure based at least on content of the patient information retrieved by the server computer from the at least one HIS and data stored in the machine log; 
at least one database operatively connected with the server computer, the at least one database storing information related to image acquisition workflow patterns from previous image acquisition procedures, information about standardized workflows of the image acquisition device and information about the patient being scanned during the image acquisition procedure, the second state machine being updated with information from the at least one database; and 
at least one feedback device is configured to provide guidance to an operator for performing the image acquisition procedure based on the current state of the image acquisition procedure.

The Examiner submits that the claims constitute “certain methods of organizing human activity, specifically managing human interactions for the same reasons as stated above, including “modeling” a current state of the imaging procedure based on the data as described, which is then used to provide guidance.

Any limitations not identified above as part of a mental process are deemed “additional elements” and will be discussed in further detail below. 

Accordingly, the claims as a whole recite at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract:

Claims 2 and 3 further recite how the states are determined based on the gathered data, thus further describing the at least one abstract idea. Claim 4 recites a further description of the states. Claim 5 recites certain actions that need to be determined based on the state. Claim 6 recites performing the action of displaying an instruction video, thus further explaining the “teaching” step which further define actions for managing human interactions. Claim 7 recites recommended actions that can be shown to an operator, including providing feedback as to why an action was not followed, thus further describing the at least one abstract idea. Claim 8 recites the variables that are used to determine the state. Claim 11 further recites how the recommendations are given to the operator and how the recommendations are based on information from the database, thus further defining the abstract idea. Claim 12 further recites where the feedback is given to the user and which specific image devices are considered for the determining of the states, thus further describing the abstract idea. Claim 14 recites determining the values of the states, thus defining the abstract idea. Claim 15 recites the variables that are used to describe the above states. Claim 16, 17 recites further describing the state and describing the display of the instructional videos, thus further describing the abstract idea. Claim 19 further recites the states and transitioning the states that are present for the imaging procedure. Claim 20 recites further describing the state and describing the display of the instructional videos, thus further describing the abstract idea.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea for claim 1 are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An imaging system, comprising: 
an image acquisition device; 
a device controller comprising an electronic processor programmed to operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)); 
a server computer programmed to retrieve patient information from at least one health information system (HIS); and (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
at least one feedback device; 
wherein the device controller, the server computer, or a combination of the device controller and server computer is programmed to implement at least one state machine (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) having a plurality of states defined by values of state variables wherein the states represent respective attainable states of an image acquisition procedure and the image acquisition device, the at least one state machine configured to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) transition between states during the image acquisition procedure whereby the at least one state machine represents a current state of the image acquisition procedure and the image acquisition device (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)), wherein the values of the state variables of the at least one state machine (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) are determined based at least on content of the machine log for the image acquisition device and patient information retrieved by the server computer from the at least one HIS; and 
wherein the at least one feedback device is configured to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) provide guidance to an operator for performing the image acquisition procedure based on a current state of the at least one state machine.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the use of state machines implemented by using device controller, the server computer, or a combination of the device controller and server computer comprising an electronic processor that are configured to carry out the abstract idea, how the state machines are used to represent states, and how the feedback device is used to provide guidance, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). 

Regarding the additional limitations of operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device and a server computer programmed to retrieve patient information from at least one health information system (HIS), these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)).


Additionally, claim 13 recites:

A non-transitory computer-readable medium storing instructions readable and executable by a computer including at least one electronic processor to perform an image acquisition method, the method comprising: (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f))
controlling an image acquisition device to acquire one or more images of a patient; (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
updating a machine log of the image acquisition device during the acquiring of the images; (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
retrieving information from at least one of a health information system (HIS), a first database storing information about typical imaging workflow patterns from previous image acquisitions procedures, and a second database including information about imaging site-specific standardized workflows information about the patient being scanned; (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
implementing a current state of at least one state machine of the computer during acquisition of the images based on the retrieved information and the updated machine log; 
controlling at least one feedback device operatively connected with the image acquisition device and the computer to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) provide guidance to an operator of the image acquisition device based on the current state of at least one of the state machines; and 
updating at least one of the state machines as the at least one state machine (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) transitions between states based on the received guidance.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the A non-transitory computer-readable medium storing instructions readable and executable by a computer including at least one electronic processor to perform an image acquisition method, controlling at least one feedback device operatively connected with the image acquisition device and the computer, and updating at least one of the state machines as the at least one state machine, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of controlling an image acquisition device to acquire one or more images of a patient, updating a machine log of the image acquisition device during the acquiring of the images, and retrieving information from at least one of a health information system (HIS), a first database storing information about typical imaging workflow patterns from previous image acquisitions procedures, and a second database including information about imaging site-specific standardized workflows information about the patient being scanned;, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being 


Additionally, claim 18 recites:

An imaging system, comprising: 
an image acquisition device; 
a device controller comprising an electronic processor programmed to operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)); 
a server computer operatively connected with the image acquisition device and programmed to retrieve patient information from at least one health information system (HIS) (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)), the server computer being programmed to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) model a current state of an image acquisition procedure based at least on content of the patient information retrieved by the server computer from the at least one HIS and data stored in the machine log; 
at least one database operatively connected with the server computer, the at least one database storing information related to image acquisition workflow patterns from previous image acquisition procedures, information about standardized workflows of the image acquisition device and information about the patient being scanned during the image acquisition procedure, the second state machine being updated with information from the at least one database; and (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data))
at least one feedback device is configured to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) provide guidance to an operator for performing the image acquisition procedure based on the current state of the image acquisition procedure.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the server computer being used to model a current state of the image acquisition procedure, and the use of the feedback device, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of a device controller comprising an electronic processor programmed to operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device, a server computer operatively connected with the image acquisition device and programmed to retrieve patient information from at least one health information system (HIS) and at least one database operatively connected with the server computer, the at least one database storing information related to image acquisition workflow patterns from previous image acquisition procedures, information about standardized workflows of the image acquisition device and information about the patient being scanned during the image acquisition procedure, the second state machine being updated with information from the at least one database , these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to identify states and provide guidance for a medical imaging procedure, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such 

For these reasons, the independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.

Additionally, dependent claims recite additional elements that do not further limit the at least one abstract idea:

Claim 9 recites the use of an interactive GUI to display the recommended actions, and thus is the mere use of computer components to carry out the abstract idea. Claim 10 recites pre-solution data gathering/storing activities and updating a state machine (which is merely computer implemented) with data are additional elements that do not further limit the at least one abstract idea.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding claim 1:

Regarding the additional limitations of the use of state machines implemented by using device controller, the server computer, or a combination of the device controller and server computer comprising an electronic processor that are configured to carry out the abstract idea, how the state machines are used to represent states, and how the feedback device is used to provide guidance, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). 

Regarding the additional limitations of operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device and a server computer programmed to retrieve patient information from at least one health information system (HIS), these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).

Regarding claim 13:

A non-transitory computer-readable medium storing instructions readable and executable by a computer including at least one electronic processor to perform an image acquisition method, controlling at least one feedback device operatively connected with the image acquisition device and the computer, and updating at least one of the state machines as the at least one state machine, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of controlling an image acquisition device to acquire one or more images of a patient, updating a machine log of the image acquisition device during the acquiring of the images, and retrieving information from at least one of a health information system (HIS), a first database storing information about typical imaging workflow patterns from previous image acquisitions procedures, and a second database including information about imaging site-specific standardized workflows information about the patient being scanned;, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).

Regarding claim 18:

 server computer being used to model a current state of the image acquisition procedure, and the use of the feedback device, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of a device controller comprising an electronic processor programmed to operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device, a server computer operatively connected with the image acquisition device and programmed to retrieve patient information from at least one health information system (HIS) and at least one database operatively connected with the server computer, the at least one database storing information related to image acquisition workflow patterns from previous image acquisition procedures, information about standardized workflows of the image acquisition device and information about the patient being scanned during the image acquisition procedure, the second state machine being updated with information from the at least one database , these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).



For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 USC 102(a)(1) as being anticipated by US 2014/0364720 A1 to Darrow et al. (“Darrow”):

Regarding claim 1:
Darrow teaches an imaging system, comprising: an image acquisition device; a device controller comprising an electronic processor programmed to operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device; ([0013, 0021]- system can acquire medical images from a patient. Additionally, the system can store labeling information (the operating history) of the medical imaging device from previous examinations)
a server computer programmed to retrieve patient information from at least one health information system (HIS); and at least one feedback device; ([0045]- system can be in a communication network using remote storage (the server computer). [0021]- system includes a storage unit to gather patient data from a centralized system (interpreted as the HIS). [0036]- a display to show feedback (display with interface is interpreted to be the feedback device).)
wherein the device controller, the server computer, or a combination of the device controller and server computer is programmed to implement at least one state machine having a plurality of states defined by values of state variables wherein the states represent respective attainable states of an image acquisition procedure and the image acquisition device, ([0038]- the system can track a plurality of states of the imaging device parameters (a state machine for the image acquisition device) and can track a plurality of transitioning states for the imaging states (a state machine for the image acquisition procedure). [0040]-the state machine can be used to direct and control the imaging device and procedure for a target path for the scanning.)
the at least one state machine configured to transition between states during the image acquisition procedure whereby the at least one state machine represents a current state of the image acquisition procedure and the image acquisition device, 
wherein the values of the state variables of the at least one state machine are determined based at least on content of the machine log for the image acquisition device and patient information retrieved by the server computer from the at least one HIS; and ([0038]- because the state machine can transition the system into another imaging state, the values of the state variables can be different depending on the state. [0039]- use of analysis of variables such as imaging parameters from previous exams as shown in [0035] and patient information from previous scans as shown in [0021] can be used to determine the specific state of the imaging.)
wherein the at least one feedback device is configured to provide guidance to an operator for performing the image acquisition procedure based on a current state of the at least one state machine. ([0041]- based on the analysis of the state of operation, a recommendation of performing an imaging procedure can be generated and shown via an interface to the device operator)

Regarding claim 2:
Darrow teaches all of the limitations of claim 1. Darrow further teaches wherein the at least one state machine comprises:  -3-a first state machine representing the imaging acquisition device and having a plurality of states, wherein the values of the state variables of the first state machine are determined based on content of the machine log for the image acquisition device; and ([0038]- the system uses a state machine for the imaging procedure. [0021]- state of the imaging device is analyzed by the system and 
a second state machine representing the image acquisition procedure and having a plurality of states, wherein the values of the state variables of the second state machine are determined based at least on the first state machine and patient information retrieved by the server from the at least one HIS. ([0038]- the same state machine is used and is interpreted to have the functionality of a second state machine. [0021]- state of the imaging device is analyzed by the system and includes labeling and scanning protocols data from previous examinations. [0021]- additionally, the system includes a storage unit to gather patient data from a centralized system (interpreted as the HIS). [0043]- this data is analyzed for the state machine to optimize the scans)

Claim 14 is rejected in a similar manner to claim 2.

Regarding claim 3:
Darrow teaches all of the limitations of claim 2. Darrow further teaches the state variables of the first state machine include at least a patient position and settings of the image acquisition device, and ([0040]- patient’s position is considered along with scanner geometry (the settings of the device).)
the state variables of the second state machine include at least an identification of the image acquisition procedure and patient medical information retrieved from the at least one HIS. ([0021]- state of the imaging device is analyzed by the system and includes labeling and scanning protocols data from previous examinations. [0021]- 

Claim 15 is rejected in a similar manner to claim 3.

Regarding claim 4:
Darrow teaches all of the limitations of claim 1. Darrow further teaches wherein the at least one state machine has a plurality of states including at least a state of patient motion during an imaging scan and a state of different orders of performing imaging scans. ( [0049]- patients can be suitably situated inside an imaging device (for example, they stay completely still). Alternatively, another state of the scan can include a patient that is constantly moving and causing a state that is undesirable, for example. [0038]- The state of the procedure can be different depending on the different orders of imaging (different orders can have different imaging parameters).)

Regarding claim 5:
Darrow teaches all of the limitations of claim 1. Darrow further teaches wherein the states of the at least one state machine have associated actions to be performed when one of the corresponding states is extant. ([0041]- when a certain state exists (such as a path or scan plan), actions and recommendations for the operator of the medical imaging equipment exist to reach that path.)


Darrow teaches all of the limitations of claim 5. Darrow further teaches wherein the associated actions include at least displaying an instructional video to the operator and providing recommendations to the operator. ([0041]- Once determined which recommendations are relevant, they are shown to the user via an interface on a display)

Regarding claim 7:
Darrow teaches all of the limitations of claim 5. Darrow further teaches wherein the associated actions include recommended actions and, conditional upon the operator not following a recommended action, wherein the at least one feedback device is configured to display a graphical user interface (GUI) including at least one GUI dialog configured to receive a value for a feedback field explaining why the recommended action was not followed. ([0036]- for the cues to aid the practitioner in the imaging, the system allows the practitioner to indicate which information is sought from the analysis unit, indicating providing a value for a feedback field)

Claim 16 is rejected in a similar manner to claims 4, 5, and 7.

Regarding claim 8:
Darrow teaches all of the limitations of claim 3. Darrow further teaches wherein the state variables further include patient vital sign values. ([0040]- different patient factors, such as the size of the patient (indicating the weight of the patient which is the 

Regarding claim 9:
Darrow teaches all of the limitations of claim 6. Darrow further teaches wherein the at least one feedback device is configured to display a graphical user interface (GUI) including at least one GUI dialog configured to receive an input by the operator indicative of at least one of the recommended actions. ([0054]- GUI is used to give recommendations and for the user to give feedback via display or orally)

Regarding claim 10:
Darrow teaches all of the limitations of claim 2. Darrow further teaches further including at least one database operatively connected with the server computer, the at least one database storing information related to image acquisition workflow patterns from previous image acquisition procedures, information about standardized workflows of the image acquisition device, and information about the patient being scanned during the image acquisition procedure, wherein the second state machine is updated with information from the at least one database. ([0021]- state of the imaging device is analyzed by the system and includes labeling and scanning protocols data from previous examinations (these are interpreted as previous imaging workflow patterns). Patient information is also gathered. [0035, 0039]- the state machine is programmed using this information)


Regarding claim 11:
Darrow teaches all of the limitations of claim 10. Darrow further teaches wherein the at least one feedback device is configured to provide recommendations to the operator during the image acquisition procedure by at least one of audio or visual message, the recommendations being based on the information in the at least one database. ([0037]- the guidance given to the operator can be based on protocols and mandates from previous knowledge, indicating stored knowledge from a memory unit attached to the system.)

Claim 17 is rejected in a similar manner to claims 10 and 11.

Regarding claim 12:
Darrow teaches all of the limitations of claim 1. Darrow further teaches wherein the image acquisition device is one of a magnetic resonance imaging (MRI) device, a computed tomography (CT) device, a positron emission tomography (PET) device, a single photon emission computed tomography (SPECT) device, or an ultrasound (US) device; ([0012]- embodiments for the system can include MRI, US and other systems.)
wherein the at least one feedback device includes a first feedback device and a second feedback device, and wherein the first feedback device, and the image acquisition device are located in a first, radio-frequency (RF) shielded room, and the device controller, the second feedback device and the image acquisition application server are located in a second separate, non-RF shielded room. ([0045]- the system can be implemented on a remote network, indicating feedback can be given in any remote location, including a shield room and another location)

Regarding claim 13:
Darrow teaches a non-transitory computer-readable medium storing instructions readable and executable by a computer including at least one electronic processor to perform an image acquisition method, the method comprising: controlling an image acquisition device to acquire one or more images of a patient; ([0013, 0021]- system can acquire medical images from a patient. Additionally, the system can store labeling information (the operating history) of the medical imaging device from previous examinations)
updating a machine log of the image acquisition device during the acquiring of the images; ([0043]- more data can be gathered from previous imaging sessions, thus updating the machine log that is used for determining the state of the procedure)
retrieving information from at least one of a health information system (HIS), a first database storing information about typical imaging workflow patterns from previous image acquisitions procedures, and a second database including information about imaging site-specific standardized workflows information about the patient being scanned; ([0038]- the system uses a state machine for the imaging procedure. [0021]- state of the imaging device is analyzed by the system and includes labeling and scanning protocols data from previous examinations. [0021]- additionally, the system includes a storage unit to gather patient data from a centralized system 
implementing a current state of at least one state machine of the computer during acquisition of the images based on the retrieved information and the updated machine log; ([0040]- based on the analysis of the state machine, the parameters of the scan can be changed to assist the system to implement an optimized scanning operating state.)
controlling at least one feedback device operatively connected with the image acquisition device and the computer to provide guidance to an operator of the -6-image acquisition device based on the current state of at least one of the state machines; and ([0041]- guidance is given to the operator)
updating at least one of the state machines as the at least one state machine transitions between states based on the received guidance. ([0039]- based on the input from the user, the state machine may be programmed and reconfigured, )


Regarding claim 18:
Darrow teaches an imaging system, comprising: an image acquisition device; a device controller comprising an electronic processor programmed to operate the image acquisition device to acquire medical images of a patient and to maintain a machine log storing an operating history of the image acquisition device; ([0013, 0021]- system can acquire medical images from a patient. Additionally, the system can store 
a server computer operatively connected with the image acquisition device and programmed to retrieve patient information from at least one health information system (HIS), the server computer being programmed to model a current state of an image acquisition procedure based at least on content of the patient information retrieved by the server computer from the at least one HIS and data stored in the machine log; ([0040]- based on current data that includes machine log data such as scanner geometry and patient data such as patient size the state machine can currently configure the navigation system to determine the state and to provide guidance for the procedure.)
at least one database operatively connected with the server computer, the at least one database storing information related to image acquisition workflow patterns from previous image acquisition procedures, information about standardized -8-workflows of the image acquisition device and information about the patient being scanned during the image acquisition procedure, ([0021]- state of the imaging device is analyzed by the system and includes labeling and scanning protocols data from previous examinations (these are interpreted as previous imaging workflow patterns). Patient information is also gathered. [0035, 0039]- the state machine is programmed using this information)
the second state machine being updated with information from the at least one database; and 
at least one feedback device is configured to provide guidance to an operator for performing the image acquisition procedure based on the current state of the image acquisition procedure. ([0041]- based on the analysis of the state of operation, a recommendation of performing an imaging procedure can be generated and shown via an interface to the device operator)

Regarding claim 19:
Darrow teaches all of the limitations of claim 18. Darrow further teaches the device controller is programmed to implement first state machine having a plurality of states defined by values of state variables wherein the states represent respective attainable states of the image acquisition device, the first state machine configured to transition between states during the image acquisition procedure ([0038, 0039]- the current state among a plurality of states of the imaging device and procedure can be tracked)
whereby the first state machine represents a current state of the image acquisition device, wherein the values of the state variables of the first state machine are determined based at least on content of the machine log, the state variables of the first state machine including at least a patient position and settings of the image acquisition device; and 
the server computer is programmed to model the current state of the image acquisition procedure by implementing a second state machine having a plurality of states defined by values of state variables wherein the states represent respective attainable states of the image acquisition procedure, ([0038]- the same state machine is used and is interpreted to have the functionality of a second state machine. [0021]- state of the imaging device is analyzed by the system and includes labeling and scanning protocols data from previous examinations. [0021]- additionally, the system includes a storage unit to gather patient data from a centralized system (interpreted as the HIS). [0043]- this data is analyzed for the state machine to optimize the scans)
the second state machine configured to transition between states during the image acquisition procedure whereby second state machine represents a current state of the image acquisition procedure, wherein the values of the state variables of the second state machine are determined based at least on content of the patient information retrieved by the server computer from the at least one HIS, the state variables of the second state machine including at least an identification of the image acquisition procedure and patient medical information retrieved from the at least one HIS. ([0038]- the same state machine is used and is interpreted to have the functionality of a second state machine. [0021]- state of the imaging device is analyzed by the system and includes labeling and scanning protocols data from previous examinations. [0021]- additionally, the system includes a storage unit to gather patient data from a centralized system (interpreted as the HIS). [0043]- this data is analyzed for the state machine to optimize the scans)


Darrow teaches all of the limitations of claim 19. Darrow further teaches wherein the server computer state machine and the image acquisition device state machine each -9-have a plurality of states including at least a state of patient motion during an imaging scan and a state of different orders of performing imaging scans; and ([0049]- patients can be suitably situated inside an imaging device (for example, they stay completely still). Alternatively, another state of the scan can include a patient that is constantly moving and causing a state that is undesirable, for example. [0038]- The state of the procedure can be different depending on the different orders of imaging (different orders can have different imaging parameters).)
wherein the states of the first and second state machines have associated actions to be performed when one of the corresponding states is extant, the associated actions include at least displaying an instructional video to the operator, providing recommendations to the operator, and recommended actions. ([0041]- when a certain state exists (such as a path or scan plan), actions and recommendations for the operator of the medical imaging equipment exist to reach that path.)
wherein the at least one feedback device is configured to provide recommendations to the operator during the image acquisition procedure by at least one of audio or visual message, the recommendations being based on the information in the at least one database. ( [0041]- based on the analysis of the state of operation, a recommendation of performing an imaging procedure can be generated and shown via an interface to the device operator)


Conclusion
The following art has been considered as relevant, however have not been used in the above rejections:
US 2005/0267367 A1 to Kerby et al teaches of using state machines to generate medical imaging protocols
WO 2006/116700 A2 to Reiner teaches of a quality assurance system for an imaging study that can provide recommendations for education and feedback based on the analysis.
NPL “an Automatic Image Processing Workflow for Daily MRI QA” to Peltonen et al. teaches of quality assurance analysis to provide more effective MRI operating parameters for a more efficient workflow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686


/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686